UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4541


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY JEROME COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:03-cr-00106-JLK-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry    Jerome       Cooper         appeals    the    district       court’s

judgment revoking his supervised release and sentencing him to

twenty-four     months’    imprisonment.            Cooper       contends       that   his

sentence is plainly unreasonable.                Finding no error, we affirm.

           “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                          United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                        We will affirm a

sentence imposed after revocation of supervised release if it is

within    the    applicable          statutory      maximum       and     not    plainly

unreasonable.      United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006).       In determining whether a revocation sentence is

plainly    unreasonable,         we     first      assess        the    sentence       for

unreasonableness,       following          the    procedural        and     substantive

considerations     that        are    at    issue     in     review       of    original

sentences.      Id. at 438-39.          In this initial inquiry, we take a

“more deferential appellate posture concerning issues of fact

and the exercise of discretion than reasonableness review for

guidelines sentences.”          United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (internal quotation marks omitted).                                “In

exercising its discretion . . ., a district court is guided by

the Chapter Seven policy statements in the federal Guidelines

manual,   as     well     as    the     statutory         factors       applicable      to



                                            2
revocation      sentences       under       18   U.S.C.       §§ 3553(a),        3583(e).”

Webb, 738 F.3d at 641.

            A        supervised        release        revocation          sentence        is

procedurally         reasonable        if     the     district        court       properly

calculates      the     Guidelines      range       and    adequately      explains      the

sentence    after       considering     the      Chapter     Seven    advisory      policy

statements and the appropriate § 3553(a) factors.                                18 U.S.C.

§ 3583(e) (2014); United States v. Thompson, 595 F.3d 544, 547

(4th   Cir.     2010).         A     revocation       sentence       is    substantively

reasonable      if    the    district       court    states    a    proper       basis   for

concluding      that     the    defendant        should      receive       the    sentence

imposed, up to the statutory maximum.                      Crudup, 461 F.3d at 440.

Only if a sentence is procedurally or substantively unreasonable

will   we       “then       decide    whether        the     sentence       is     plainly

unreasonable.”          Id. at 439.         A sentence is plainly unreasonable

if it is clearly or obviously unreasonable.                     Id.

            Our      review    of    the    record        reveals   no    procedural      or

substantive error by the district court.                      We thus conclude that

Cooper’s sentence is not plainly unreasonable.                           Accordingly, we

affirm the district court’s judgment.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED

                                             3